DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 16 March 2021, 18 February 2021, and 30 October 2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 recite a limitation pertaining to the use of “pacing electrodes” (exemplary claim 1, line 11; similar concerns to independent claims 13 and 25).  The Examiner raises an antecedent basis question with respect to this limitation since it is indefinite if the recitation of the “pacing electrodes” refers to the “external electrodes” initially recited in line 2 (claim 1), or if they pertain to another distinct set of electrodes.  Additionally, it is uncertain from the claim, if the “pacing electrodes” are external to the patient or part of a system implanted in the patient.  For purposes of examination, the “pacing electrodes” will be construed to be a separate group of electrodes, implantable within the patient.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-15, and 25 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gillberg et al. (US Publication no. 2016/0045744 – disclosed by Applicant).
In regard to claims 1, 13, and 25, Gillberg et al. describe a system and method for evaluating cardiac therapy being performed or to be performed on a patient.  Gillberg et al. is considered to disclose the following limitations (relying on present claim 1 as exemplary):
electrode apparatus 110 comprising a plurality of external electrodes 112 to monitor electrical activity from tissue of a patient (para 9-11, 36, 37, 42, 50, 52 56, 58, 63, 74) ; and
	a computing apparatus 140 comprising processing circuitry and operably coupled to the electrode apparatus (para 42-45,48, 51, 55), the computing apparatus configured to:
	monitor electrical activity using the plurality of external electrodes 112, generate electrical heterogeneity information (EHI) based on the monitored electrical activity (para 42, 58, 60, 63, 70-74, 76-78, 80-83, and 92) 	initiate delivery of pacing therapy using a plurality of different pacing vectors, wherein each different pacing vector uses a combination of pacing electrodes different from the remaining different pacing vectors (para 64-68; a cardiac pacing therapy may be delivered according to a pacing configuration, pacing parameters, pacing location or vector, combination of pacing electrodes [by enabling or disabling certain electrodes], or pacing modes; at para 92 and 94, the system identifies acceptable or not acceptable pacing configurations, etc wherein if a configuration, etc is not acceptable the pacing configuration etc may be adjusted such that the pacing configuration is different from the previous pacing configuration),
	select one or more of the plurality of different pacing vectors based
on the generated EHI from the electrical activity monitored during the
delivery of pacing therapy using a plurality of different pacing vectors (para 92 and 94; Gillberg et al. in these paragraphs determines if the pacing therapy applied as above is acceptable or non acceptable based on the hemodynamics response related to the heterogeneity information, wherein an acceptable pacing configuration etc suggests that it should be selected),
	initiate delivery of pacing therapy using the one or more selected
different pacing vectors and a plurality of different settings of a pacing
parameter (considered to be implied by the acceptability determination), and
	identify one or more of the plurality of different settings of the
pacing parameter based on the generated EHI from the electrical activity
monitored during delivery of pacing therapy using the one or more selected
different pacing vectors and the plurality of different settings of the pacing
parameters (para 94; the pacing therapy may be continually evaluated according to the technique as described above until it is determined that pacing therapy has been optimally and acceptable configured).
	In regard to claims 2 and 14, Gillberg et al. teach that the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes (para 72).
	In regard to claims 3 and 15, Gillberg et al. teach that the plurality of different paced settings comprise a plurality of different A-V and/or V-V timings (para 68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al. (US Publication no. 2016/0045744 – disclosed by Applicant).
	In regard to claims 4 and 16, Gillberg et al. teach and suggest that the selection of timing of pacing pulses delivered to electrodes such as AV or VV delays may be adjusted to deliver effective and/or optimal pacing.  Modification of GiIlberg et al. to provide AV timings between 40% and 80% of the patient’s intrinsic delay is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it would comprise the routine optimization of result effective parameters/variables.

Claim(s) 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al. (US Publication no. 2016/0045744 – disclosed by Applicant) in view of Charlton et al. (US Publication no. 2014/0277242).
In regard to claims 7, 8, 19, and 20, it is considered that Gillberg et al. substantially teach and suggest the invention as claimed, however do not teach disqualifying pacing vectors should one of the following conditions occur: stimulation of the phrenic nerve or exceed a capture threshold.  Charlton et al. teach that is within the ability of one of ordinary skill in the art to disqualify a pacing vector should the pacing vector produce unwanted phrenic nerve stimulation or unsuitable hemodynamics (para 55).  It is further within the ability of one of ordinary skill to program a processor based architecture to recognize such conditions and make such determination.  Therefore, it is considered to have been obvious to one of ordinary skill in the art at the time the invention was made to disqualify certain pacing vectors since Charlton et al. demonstrates it was routine in the art to disqualify pacing vectors that produced unsuitable effects.

Allowable Subject Matter
Claims 5, 6, 9-12, 17, 18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the objected to claims recite features not taught or suggested in combination with the limitations of the base claim by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 August 2022